DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Govekar et al. (US 2019/0039759; “Govekar”).

Regarding claim 1, Govekar discloses in at least figures 5-7 a lock assembly for a load cell (180) (¶ [0005]), the lock assembly comprising a lock component (170) securable to the load cell (180) (¶ [0035], see figure 7, bolts securing the plate 170 to load cell 180), a lock member (200) configured to move between at least (i) a first position (figure 6) such that the lock member (200) is disengaged from the lock component (170) to provide an unlocked state (¶¶ [0036]-[0037]) and (ii) a second position (figure 7) such that the lock member (200) is engaged with the lock component (170) to provide a locked state (¶ [0040]), and a bracket (150) configured to support the lock member (200) in relation to the lock component (170) (¶ [0041]) (Examiner note: Govekar reverses the terminology of unlocked state versus locked state compared to the instant terminology.  Govekar refers to “unlocked” as the scale being functional and “locked” as the tank being held away from the load cell to prevent damage.  However, one could arbitrary describe figure 6 as the unlocked state, more consistent with accepted meaning of “unlocked” because the cam is disengaged from the plate and figure 7 as “locked” because the cam is engaged with the plate.  Regardless, Examiner is interpreting the structural relationship depicted in figure 6 as reading on the “unlocked” state and the structural relationship depicted in figure 7 as read on the “locked” state).

Regarding claim 8, Govekar discloses in figures 1-9 a mobile service unit (50) (¶ [0027]) comprising a base (no reference number, see housing, e.g. figure 2), a load cell (180) supported on the base (see figure 9A), and a lock assembly (¶ [0005]) including a lock component (170) securable to the load cell (180) (¶ [0035], see figure 7, bolts securing the plate 170 to load cell 180) a lock member (200) configured to move between at least (i) a first position (figure 6) such that the lock member (200) is disengaged from the lock component (170) to provide an unlocked state (¶¶[0036]-[0037]) and (ii) a second position (figure 7) such that the lock member (200) is engaged with the lock component (170) to provide a locked state(¶ [0040]), and a bracket (150)  secured to the base and structured to support the lock member (20) in relation to the lock component (170) (¶ [0041]) (Examiner note: Govekar reverses the terminology of unlocked state versus locked state compared to the instant terminology.  Govekar refers to “unlocked” as the scale being functional and “locked” as the tank being held away from the load cell to prevent damage.  However, one could arbitrary describe figure 6 as the unlocked state, more consistent with accepted meaning of “unlocked” because the cam is disengaged from the plate and figure 7 as “locked” because the cam is engaged with the plate.  Regardless, Examiner is interpreting the structural relationship depicted in figure 6 as reading on the “unlocked” state and the structural relationship depicted in figure 7 as read on the “locked” state).

Allowable Subject Matter
Claims 2-7 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15, none of the prior art alone or in combination neither discloses nor renders obvious a mobile service unit as claimed comprising an electrical switch disposed om the bracket: and an actuator configured to interact with the electrical switch. wherein the actuator is configured to activate the electrical switch such that power is provided to the load cell only when the lock assembly is in the unlocked state in combination with the remaining claim limitations.

The closest prior art is Govekar which generally teaches a lock that can be moved between two positions, one that isolates the refrigerant tank and thus protects the load cell from vibrations and one that allows the full weight of the tank of the tank to rest on the load cell.  While Govekar broadly reads on independent claims 1 and 8, it neither discloses nor suggests the more detailed features of the above cited dependent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. UPSN 5,481,071 teaches an electronic balance with a key that one turns to enable a calibration mode to occur but the structure is too dissimilar to read on the claims.  USPN 6,823,965 and USPN 5,032,045 both teach spring action bolt type locking mechanisms that are similar to the one claimed by applicant but it is not obvious how one would go about securing them to a load cell nor is there any motivation to do so found in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863